This cause was instituted in a District Court of Nueces County. In due course appellant J. C. Minus filed his plea of privilege to be sued in the county of his residence, to-wit: Bexar County. The trial court overruled said plea of privilege and Minus appealed from that order to this Court. Subsequently that appeal was transferred upon order of our Supreme Court to the Court of Civil Appeals of the Eighth District at El Paso. The latter Court ordered reversal of the judgment overruling Minus' plea of privilege and transfer of the cause to any District Court of Bexar County. Minus v. Grote, Tex. Civ. App. 154 S.W.2d 140, Grote v. Price, 139 Tex. 472, 163 S.W.2d 1059.
In the meantime, however, and pending that appeal from the order overruling Minus' plea of privilege, the cause was tried in the court below on the merits and judgment was rendered there in favor of Grote against appellants, who brought this appeal therefrom. The parties now present their joint motion that the judgment on the merits be reversed and the cause remanded to the court below with instructions to transfer the cause to the District Court of Bexar County in accordance with the order of the El Paso Court of Civil Appeals. The motion is granted.
"It having been determined * * * on the first appeal that appellant's plea of privilege was well taken and should have been sustained by the trial court, that court was without jurisdiction to hear and determine the cause on its merits." Wilson v. Ryan, Tex. Civ. App. 163 S.W.2d 448.
Accordingly, the judgment of the trial court in this case will be reversed and the cause remanded, with instructions to the Clerk of the District Court of Nueces County, if he has not already done so, to make up a transcript of all the orders made in said cause prior to and including the order overruling appellant's plea of privilege, certifying thereto officially, under the seal of the court, and send it with the original papers in the cause to the Clerk of the District Courts of Bexar County, as originally ordered by the El Paso Court of Civil Appeals.
Reversed and remanded, with instructions. *Page 997